Citation Nr: 0402625	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a sponge removal from the abdomen.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from January 1942 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision by the RO which denied the claim for compensation 
under 38 U.S.C.A. § 1151 for residuals of a sponge removal 
from the abdomen.

In January 2004, the veteran, through his representative, 
filed a motion to advance his appeal on the docket.  In 
January 2004, the Board granted this motion.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in substance, 
that he has additional disability due to a sponge being left 
in his abdomen during a March 2000 VA surgical procedure and 
the subsequent removal of that sponge.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (hereinafter VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is applicable to the veteran's claim.  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

Although the RO, in a December 2001 letter, noted that the 
VCAA established new duties for VA, it did not inform the 
veteran of the type of evidence he needed to submit to 
substantiate a claim under the provisions of 38 U.S.C.A. 
§ 1151.  Instead, the letter offered information as to the 
type of evidence necessary to substantiate a claim of service 
connection.  The Board finds that the veteran should be given 
a proper VCAA letter with respect to his claim for 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
sponge removal from the abdomen.  After giving the veteran 
and his representative an appropriate opportunity to respond 
to the letter, the RO should readjudicate the claim.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  With respect to the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 
for residuals of a sponge removal from 
the abdomen, the RO should send the 
veteran and his representative a letter 
explaining the VCAA, to include the duty 
to assist and notice provisions contained 
therein.  The letter should be in 
compliance with all applicable laws and 
regulations.  In this regard, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim for compensation 
under 38 U.S.C.A. § 1151 for residuals of 
a sponge removal from the abdomen.  
Moreover, the letter should specifically 
inform the veteran and his representative 
of which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of the veteran.

2.  The RO should contact the veteran and 
ask him to identify all sources (covering 
the period from March 2000 to the 
present) where he received treatment for 
residuals of a sponge removal from the 
abdomen.  Complete clinical records of 
all such treatment not already on file 
should be obtained.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

